Title: From John Adams to John Bondfield, 3 January 1783
From: Adams, John
To: Bondfield, John


Sir
Paris January 3. 1783.

I return you, with great Sincerity, the Compliments of the Season and thank you for your Congratulations on the Signature of the Preliminaries.
I had upon my Mind, when I had the Pleasure to See you, three Years ago, at Bourdeaux, when I was Single in the Commission for Peace, a Strong Presage, that the Peace, must be negotiated in Holland, and consequently, I had more Dependance upon the Negotiations of Mr Laurens who was then destined to that Country than upon my own. Accordingly about the Time he was expected to arrive, vizt in July 1780, I Sat off from Paris on a Journey to the Hague and Amsterdam in hopes of meeting and consulting with him there. But unfortunately instead of receiving my Friend, I had the Mortification Soon to receive the News of his Captivity. about the Same Time I received from Congress a Provisional Commission to borrow Money there. and as soon as Congress received the News of Mr Laurens’s Captivity they Sent me a Lettre of Credence as Minister Plenipotentiary to their High Mightinesses, another to the Prince, and a Commission to make a Treaty of Commerce with the Republick.
The Detail of the Negotiation there is Sufficiently public, and the Part which the Dutch have taken in the War, has influenced the Change of Men and Measures in England, has turned the ballance of military operations and political Negotiations, and wholly changed the Reputation of the United States of America in all Europe. It has done more it has produced the British Acknowledgment of our Independence, and has enabled Us to insist on and obtain, Satisfaction respecting the Missisippi the Western Lands, Sagadehoc and the Fisheries. Mr Danas Mission too as you observe will probably Soon Succeed, in Consequence of the same System.
You see I think We are under great obligations to the Dutch, and I hope We shall be too wise to deny or conceal it.
With great Esteem I have the Honour to be, sir
